Name: Council Regulation (EU) NoÃ 1137/2010 of 7Ã December 2010 amending Regulation (EC) NoÃ 147/2003 concerning certain restrictive measures in respect of Somalia
 Type: Regulation
 Subject Matter: defence;  Africa;  international affairs
 Date Published: nan

 8.12.2010 EN Official Journal of the European Union L 322/2 COUNCIL REGULATION (EU) No 1137/2010 of 7 December 2010 amending Regulation (EC) No 147/2003 concerning certain restrictive measures in respect of Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(1) thereof, Having regard to Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EC) No 147/2003 (2) imposes a general ban on the provision of technical advice, assistance, training, financing or financial assistance related to military activities, to any person, entity or body in Somalia. (2) By paragraph 7 of Resolution 1907 (2009), the UN Security Council calls upon Member States to inspect all cargo going to or coming from Somalia, where they believe that the cargo contains items prohibited either by paragraphs 5 and 6 of that Resolution or the general and complete arms embargo to Somalia, for the purpose of ensuring strict implementation of those provisions. (3) Decision 2010/231/CFSP provides for the inspection of certain cargoes to and from Somalia and, in the case of aircraft and vessels, for the supply of additional pre-arrival and pre-departure information in respect of goods brought into or out of the Union. That information must be provided in accordance with the provisions on entry and exit summary declarations of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3). (4) This measure falls within the scope of the Treaty and, therefore, notably with a view to ensuring its uniform application by economic operators in all Member States, Union legislation is necessary in order to implement it. (5) Regulation (EC) No 147/2003 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The following Article is inserted in Regulation (EC) No 147/2003: Article 3a 1. In order to ensure the strict implementation of Articles 1 and 3 of Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia (4), all goods brought into or leaving the customs territory of the Union to and from Somalia shall be made subject to pre-arrival or pre-departure information to be submitted to the competent authorities of the Member States concerned. 2. The rules governing the obligation to provide pre-arrival or pre-departure information, in particular regarding the person who provides that information, the time-limits to be respected and the data required, shall be as determined in the relevant provisions concerning entry and exit summary declarations as well as customs declarations in Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (5) and Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 (6). 3. Furthermore, the person who provides the information referred to in paragraph 2, shall declare whether the goods are covered by the Common Military List of the European Union (7) and, if their export is subject to an exemption, specify the particulars of the export licence granted. 4. Until 31 December 2010 the entry and exit summary declarations and the required additional elements as referred to in this Article may be submitted in written form using commercial, port or transport documentation, provided that it contains the necessary particulars. 5. As from 1 January 2011 the required additional elements, as referred to in paragraph 3, shall be submitted either in written form or using a customs declaration as appropriate. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2010. For the Council The President D. REYNDERS (1) OJ L 105, 27.4.2010, p. 17. (2) OJ L 24, 29.1.2003, p. 2. (3) OJ L 302, 19.10.1992, p. 1. (4) OJ L 105, 27.4.2010, p. 17. (5) OJ L 302, 19.10.1992, p. 1. (6) OJ L 253, 11.10.1993, p. 1. (7) OJ C 69, 18.3.2010, p. 19..